Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy U.S. Patent Pub. No. 20050182795,


As to claim 1, Murthy discloses a system, comprising: one or more processors configured to: 

wherein: the transaction branch is related to a distributed transaction (distributed [0011]); and 
the transaction request comprises operation content associated with the transaction branch and a global transaction ID (global transaction ID [0073]) associated with the distributed transaction ([0011]); 
send the global transaction ID to a transaction coordinator (fig. 2. Distributed Transaction Manager [0058])  to indicate that the transaction branch to be performed at the non-relational database is associated with the distributed transaction (fig. 2,3.); 
receive, at the non-relational database (fig. 2,3), a branch ID corresponding to the transaction branch from the transaction coordinator (branch of transaction [0200]);
determine one or more transaction operations to be performed at the non-relational database from the operation content associated with the transaction branch ([0200] [0218]); 
execute the one or more transaction operations at the non-relational database ([0011]); and 
send a branch status message indicating execution success or failure of the transaction branch to the transaction coordinator ([0200] -[0202],[0218]), wherein the branch status message includes the branch ID corresponding to the transaction branch ([0200] -[0202]); and 
one or more memories coupled to the one or more processors and configured to provide instructions to the one or more processors (fig. 2). 


the global transaction ID is assigned to the distributed transaction by the transaction coordinator ([0058]). 

As to claim 3, Murthy discloses a system of claim 1, wherein the one or more processors are further configured to record the branch ID corresponding to the transaction branch (branch of transaction [0200]-[0202]). 

As to claim 4, Murthy discloses a system of claim 1, wherein the one or more processors are further configured to: 
generate a transaction log corresponding to the transaction branch (log [0193]); and
store the transaction log at the non-relational database (fig. 2). 

As to claim 5, Murthy discloses a system of claim 4, wherein the one or more processors are further configured to: 
receive, at the non-relational database, from the transaction coordinator a transaction commit instruction to commit the transaction branch, wherein the transaction commit instruction includes the branch ID corresponding to the transaction branch (commit [0048]); and
in response to the transaction commit instruction, commit at the non-relational database the transaction branch corresponding to the branch ID, including to delete the transaction log (commit [0048]). 

As to claim 6, Murthy discloses a system of claim 5, wherein the distributed transaction comprises 
a plurality of transaction branches, wherein the transaction commit instruction was sent from the transaction coordinator in response to the transaction coordinator receiving a plurality of branch status messages corresponding to respective ones of the plurality of transaction branches, and wherein the plurality of branch status messages indicates execution successes.([0104]) 

As to claim 7, Murthy discloses a system of claim 5, wherein the non-relational database comprises 
a key-value store, wherein the transaction log comprises a specified primary key name associated with the operation content, a specified primary key value associated with the operation content (rmid [0042]), and the branch ID (branch of transaction [0200]), wherein the one or more processors are further configured to locate the transaction log corresponding to the transaction branch using the branch ID (fig. 2). 

As to claim 8, Murthy discloses a system of claim 4, wherein the one or more processors are further configured to: 
receive, at the non-relational database, from the transaction coordinator a transaction roll back instruction to roll back the transaction branch (rollback [0104]), wherein the transaction roll back instruction includes the branch ID corresponding to the transaction 
revert a data value affected by the transaction branch to a state prior to an execution of the one or more transaction operations; and delete the transaction log ([0104]). 

As to claim 9, Murthy discloses a system of claim 8, wherein the distributed transaction comprises
a plurality of transaction branches, wherein the transaction roll back instruction was sent from the transaction coordinator in response to the transaction coordinator receiving a plurality of branch status messages corresponding to respective ones of the plurality of transaction branches ([0104]), and 
wherein the plurality of branch status messages indicates at least one execution failure[0104]). 

As to claim 10, Murthy discloses a system of claim 8, wherein the non-relational database comprises a key-value store, wherein the transaction log comprises a specified primary key name associated with the operation content, a specified primary key value associated with the operation content, and the branch ID (rmid [0042]), wherein the one or more processors are further configured to: 
locate the transaction log corresponding to the transaction branch using the branch ID; locate an entry in the key-value store that matches the specified primary key name([0104]); 

set the one or more transaction operations to invalid; and update the currently stored primary key value to the specified primary key name([0104]). 

As to claim 11, Murthy discloses a system of claim 8, wherein the non-relational database comprises a key-value store, wherein the transaction log comprises 
a specified primary key name associated with the operation content, a specified primary key value associated with the operation content, and the branch ID (rmid [0042]), wherein the one or more processors are further configured to: 
locate the transaction log corresponding to the transaction branch using the branch ID; locate an entry in the key-value store that matches the specified primary key name([0104]); 
determine that a currently stored primary key value in the entry does not match the specified primary key value associated with the transaction log([0104]); and 
send an alert to an administrator ([0104]). 

As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153